Counsel for appellant has interposed a petition for rehearing. The petition is not supported by a certificate of counsel as required by section 5 of the rules of this court, for which reason it should be denied. Hinds v. Keith, 57 Fed. 10. While our rule provides that a petition for a rehearing be accompanied by certificate of counsel, no set form of language is prescribed. The federal rule requires that a petition for rehearing be supported by certificate of counsel to the effect that the petition is presented in good faith and not for delay. 8 Hughes Fed. Prac., § 5641. Such a certificate would, of course, meet the requirements of our rule. In the present case, however, no certificate of merit of any kind accompanies the *Page 576 
petition. We will not, however, rest our dismissal of the petition solely upon the failure of counsel to observe the rules of court. The petition is both defective in form and devoid of merit and is therefore denied.